DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 06/23/2020. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sync journals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the corresponding journals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant provided prior art Panidis et al. US 10,157,014 (“Panidis”).
As per independent claim 1, Panidis teaches A method (A method for enabling continuous data protection is disclosed, col 3 lines 49-50) comprising:
receiving a first IO stream (IO stream is received at a data protection appliance (DPA) A 1400, col 23 lines 42-44 and FIGS. 14-15) at a primary aggregator (DPA A 1400. IO stream is received at the data protection appliance A 1400, col 23 lines 42-44 and FIGS. 14-15) from a splitter (SPLITTER/PROTECTION AGENT can intercept IO and split them to a DPA, col 5 lines 18-20. Although FIG. 14 does not explicitly show a splitter/protection agent, FIG. 1 illustrates protection agents 144 (source side) and 164 (target side) respectively coupled to DPA 112 for source and DPA 124 for target, col 9 lines 20-21 and FIG. 1), wherein the splitter intercepts writes directed to a source (Protection agents 144 and 164 intercept write requests directed to storage, col 5 lines 18-20, col 8 lines 21-23 and col 9 lines 20-21);
receiving a bookmark in the first IO stream (A bookmark is being interpreted as identifying a point in time for backup or other data protection operation in view of the instant filed specification. Referring to FIG. 9 of Panidis, at step 900, a request is received to recover a file identifying a point in time for the recovery, col 18 lines 32-33 and FIG. 9);
the other aggregators including a second aggregator (Data protection appliance (DPA) B 1401, col 23 lines 40-41 and FIG. 14), wherein the second aggregator receives a second IO stream from the splitter (DPA B 1401 is 
writing a first journal of the primary aggregator to secondary storage (If an application IO is made to a first chunk, it is received by data protection appliance 1400 and written to journal 1406 using journal processor 1402, col 23 lines 42-45 and FIGS. 14-15) and writing a second journal of the second aggregator to the secondary storage (If an application IO is made to the second chunk, it is received by the data protection appliance 1401 and written to journal file 1407 using journal processor 1403, col 23 lines 45-48 and FIGS. 14-15);
constructing a do stream from the first journal and the second journal (The journals may include DO stream compiled from IOs communicated from the respective data protection appliance, col 3 lines 60-62), wherein the do stream allows an any point in time backup to be generated (Combining snapshots and journal files allow any point-in-time recovery, col 17 lines 31-32).
Panidis discloses all of the claimed limitations from above, but does not explicitly teach “distributing the bookmark to other aggregators associated with the source”.
However, Panidis teaches that, referring to FIGS. 14 and 15, two snapshots are synthesized from the two separate journals and then merged to create a backup snapshot 1410, col 24 line 1 to col 25 line 7. Furthermore, although FIGS. 14 and 15 
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Panidis with “distributing the bookmark to other aggregators associated with the source”. The motivation would be that a cluster of DPA provides additional safety and load balancing, col 7 lines 50-61 of Panidis.
As per dependent claim 2, Panidis discloses the method of claim 1. Panidis teaches wherein constructing the do stream includes manipulating pointers such that entries in the do stream point to data in the first journal and to data in the second journal (DO metadata stream includes a pointer to an offset in the do stream where the corresponding data is located, col 10 lines 44-48).
As per dependent claim 3, Panidis discloses the method of claim 1. Panidis teaches wherein the do stream includes an ordered list of IOs from the source (The journal includes a DO stream, col 10 lines 41-42. Each stream is structured as an ordered list of segments into which stream data is written, col 11 lines 8-10).
As per dependent claim 4, Panidis discloses the method of claim 3. Panidis teaches wherein the source is one of a virtual disk (The snapshot may be a virtual machine disk (VMDK) file, col 21 lines 62-63) or a consistency group (Backup 
As per dependent claim 5, Panidis discloses the method of claim 1. Panidis does not explicitly disclose “further comprising the primary aggregator notifying the second aggregator of the bookmark”.
However, Panidis teaches that, referring to FIGS. 14 and 15, two snapshots are synthesized from the two separate journals and then merged to create a backup snapshot 1410, col 24 line 1 to col 25 line 7. Furthermore, although FIGS. 14 and 15 refer to only two DPAs, any number of DPAs may be used as a cluster of DPAs, col 23 lines 51-56. Additionally, DPAs within a cluster may communicate with each other, col 7 lines 50-61. Since the two DPAs illustrated in FIGS. 14 and 15 construct a snapshot of the common storage array, it would be necessary to communicate from one DPA to the other DPA the point in time for the construction of the snapshot for recovery purposes.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Panidis with “further comprising the primary aggregator notifying the second aggregator of the bookmark”. The motivation would be that a cluster of DPA provides additional safety and load balancing, col 7 lines 50-61 of Panidis.
As per dependent claim 6, Panidis discloses the method of claim 1. Panidis teaches wherein the bookmark identifies a point in time for the IO stream generated by the splitter (Referring to FIG. 9, at step 900, a request is received to recover a file identifying a point in time for the recovery, col 18 lines 32-33 and FIG. 9).
wherein the primary aggregator and the second aggregator transmit, respectively, the first journal and the second journal to the secondary storage (If an application IO is made to the first chunk, it is received by data protection appliance 1400 and written to journal 1406 using journal processor 1402, col 23 lines 42-45 and FIGS. 14-15. If an application IO is made to the second chunk, it is received by the data protection appliance 1401 and written to journal file 1407 using journal processor 1403, col 23 lines 45-48 and FIGS. 14-15), wherein the primary aggregator and the second aggregator each start a new journal for writes received in the first and second IO streams occurring after the bookmark (Referring to FIG. 6, new metadata entries 611 and new data journal entries 613 represent IOs made after an initial backup was synthesized which corresponds to a point in time, col 15 lines 38-40 and FIG. 6).
As per dependent claim 8, Panidis discloses the method of claim 1. Panidis teaches further comprising performing a full synchronization on the source (FIG. 4 illustrates process for creating an initial snapshot col 13 lines 36-37 and FIG. 4. At step 416, a backup snapshot is synthesized from initialization IOs and application IOs, col 14 lines 28-29 and FIG. 4), wherein the primary aggregator and the second aggregator are associated with different sequential portions of the source with regard to the full synchronization (DPA 1400 manages a first sequential portion while DPA 1401 manages a second sequential portion of the common storage array, col 13 lines 37-39, col 14 lines 28-29 and col 23 lines 42-48 and FIGS. 4 and 14), wherein the primary aggregator and the second aggregator read from the source to generate corresponding sync journals for the full synchronization while receiving the first and second IO streams from the splitter (Referring to FIG. 4, at step 416, a backup snapshot is synthesized from the initialization IOs and the application IOs, col 14 lines 28-29 and FIG. 4. Clearly, in the embodiment of FIG. 14 where two DPAs 1400 and 1401 respectively create separate journals, the initialization IOs and the application IOs are received by the DPAs 1400 and 1401, col 23 lines 32-50).
As per dependent claim 9, Panidis discloses the method of claim 8. Panidis teaches further comprising initiating the full synchronization by sending a full sync bookmark to the primary aggregator (Referring to FIG. 4, at step 416, a backup snapshot is synthesized from the initialization IOs and the application IOs, col 14 lines 28-29 and FIG. 4. Clearly, there is a point in time associated with the initial snapshot).
As per dependent claim 10, Panidis discloses the method of claim 1. Panidis teaches further comprising synthesizing the sync journals and the first and second journals into the do stream (The journals may include DO stream compiled from IOs communicated from the respective data protection appliance, col 3 lines 60-62).
 As per claims 11-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-10. See independent claim 7 of Panidis for a computer program product on a non-transitory computer readable medium.
Conclusion
Another reference Panidis et al. US 9,720,618 (Panidis’17) pertinent to the claimed invention was considered by the Examiner. Referring to FIGS. 14 and 15 of Panidis’17, data protection appliances DPAs 1400 and 1401 are configured to receive IOs from a common storage array and maintain separate journals. Snapshots are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID YI/Supervisory Patent Examiner, Art Unit 2132